831 F.2d 294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald M. CHAMBERLAIN, Defendant-Appellant,v.UNITED STATES of America, Plaintiff-Appellee
No. 87-3438.
United States Court of Appeals, Sixth Circuit.
Oct. 13, 1987.

1
Before WELLFORD and RALPH B. GUY, Jr., Circuit Judges, and JAMES HARVEY, Senior District Judge.*

ORDER

2
This pro se federal prisoner appeals from the final order of the district court which denied his motion to vacate or reduce sentence filed pursuant to 28 U.S.C. Sec. 2255.  Upon review of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


3
For the reasons stated by the district court in its orders of December 19, 1986, and March 27, 1987, its final order entered March 27, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James Harvey, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation